Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/16/22 has been entered and made of record. Claims 1-3, 7, 10-12, 16, 19, and 22-24 are amended. Claims 25-26 are new. Claims 1-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but they are not persuasive.
Applicant asserts that the cited art fails to disclose any payload device that "update[s] the flight path of the UAV about at least [a] portion the property at least in part by generating navigation information based on at least a subset of the positioning information and sending the navigation information to the UAV" as recited in currently amended independent claim 1 (p. 16 of Remarks).
Examiner respectfully disagrees. Examiner notices that Loveland discloses “the UAV may include a visible spectrum camera to capture images of the structure, sonar sensors, LIDAR sensors, infrared sensors, optical sensors, radar sensors, and the like. The UAV may include one or more onboard processors and/or communication interfaces to communicate with a controller, the computing device…” in [0065]; “The UAV may then capture a third image. Each image may have metadata associated with it GPS coordinates, altitude, and proximity to the house” in [0079]; “The detected damage may be analyzed according to a ruleset and result in the UAV altering the types of scanning being performed, the level of detail being collected, and/or modify or alter a flight path in real time. Accordingly, real-time modifications to a scanning or navigation pattern may allow for more accurate and/or enhanced (e.g., more detailed) scan data to be collected on an as-needed basis” in [0068]; “The UAV position, the angle/position of the sun, and the relative location of surfaces and structures ( e.g., roof) may determine precisely where the shadow of the UAV will appear. The UAV may adjust its position and camera based on the location of the roof shadow to ensure that each photograph will be captured in such a way” in [0083]; see also flight path in Fig 2-6 and navigation information based on positioning information in Fig 10. Here, Loveland teaches UAV including camera to capture a sequence of images and GPS to obtain the position information in real time to navigate along the flight path, and communicate the obtained the navigation information to remote device. Foggia further discloses “The main body of the UAV has sensors thereon, used to obtain first sensor data, and the payload holder preferably also has one or more sensors, used to obtain second sensor data… In use, after the payload holder has been at least partly lowered by the retractable delivery mechanism” in [0015]; “through the use of an autopilot or flight controller configured for use with an inertial navigation system. For example, observed positioning based on signals received at a global position system (GPS) receiver onboard the UAV 100 can be combined with data received from motion sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMU s )) onboard the UAV 100 to resolve an accurate position and/or orientation of the UAV 100 at any given time, 
Applicant also asserts that the cited art fails to disclose the "first coupling mechanism of the housing," where the "housing removably physically couples to the UAV in the coupled state using a second coupling mechanism of the UAV that removably physically directly connects to the first coupling mechanism of the housing" and "the first coupling mechanism of the housing and the second coupling mechanism of the UAV are uncoupled in the uncoupled state" (p. 17 of Remarks) and “housing that is distinct from the UAV” (p. 18 of Remarks).
Examiner notices that the cited first coupling mechanism 145 and second coupling mechanism 165 as shown in Fig 1A below at left. It is obvious that the cited first/second coupling mechanism barely refer to one coupling mechanism at the UAV end and another coupling mechanism at the payload end. Foggia teaches the same first/second coupling mechanism as shown in Fig 1A at right for comparison. Foggia further discloses “The main body of the UAV has sensors thereon, used to obtain first sensor data, and the payload holder preferably also has one or more sensors, used to obtain second sensor data… In use, after the payload holder has been at least partly lowered by the retractable delivery mechanism” in [0015]. Here, the sensors can be located at the payload housing in the uncoupled state.

    PNG
    media_image1.png
    405
    275
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    667
    434
    media_image2.png
    Greyscale

Applicant further alleges that use of the "payload 150" of Foggia as the claimed "housing" would render the claimed payload device inoperable. As noted above, the "payload 150" of Foggia is a package to be delivered by the UAV 100 of Foggia, and the cited art fails to disclose performing the actions described in the Applicant's claims by a payload device that is distinct from a UAV "while the housing [of the payload device] is removably physically coupled to the UAV in the coupled state" as recited  (p. 19 of Remarks).
Examiner notices that Loveland discloses “ An unmanned autonomous vehicle assessment and reporting system may implement a crisscross boustrophedonic flight pattern for capturing images of a structure to develop a three-dimensional model of the same” in Abstract. Here, Loveland doesn’t explicitly teach one 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the payload device further comprises a first landing mechanism that is distinct from a second landing mechanism of the UAV”. Examiner notices that applicant barely discloses a well-known wheel landing mechanism in [0030]. Applicant doesn’t disclose two landing mechanisms co-existing on one UAV. For the purpose of examination, the above limitation is interpreted as one or more different landing mechanism of the UAV.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 19-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al. (US 2019/0118945) in view of Foggia et al. (US 2020/0207474).
As to Claim 1, Loveland teaches a payload device that is distinct from an unmanned aerial vehicle (UAV) and that is configured to be used with the UAV, the payload device comprising: 
a housing that is distinct from the UAV and that changes between an uncoupled state and a coupled state, wherein the UAV and the housing: are physically uncoupled in the uncoupled state, wherein the UAV and the housing: are removably physically coupled in the coupled state; 
a first coupling mechanism of the housing, wherein the housing removably physically couples to the UAV in the coupled state using a second coupling mechanism of the UAV that removably physically directly connects to the first coupling mechanism of the housing; wherein the first coupling mechanism of the housing and the second coupling mechanism of the UAV are uncoupled in the uncoupled state; 
a positioning receiver at least partially within the housing, wherein the positioning receiver wirelessly receives one or more signals and generates positioning information based on the one or more signals while the housing is removably physically coupled to the UAV in the coupled state (Loveland discloses “The proximity sensors may also be used to determine how close the UAV is to the structure…The proximity sensors may send a signal indicating to the UAV that it has reached the target distance” in [0071]; positioning sensor in [0075]; GPS location data in [0079, 0085]; “The UAV, server, and operator client may be connected via one or more networks” in [0086]; see also [0162]. Here, Loveland doesn’t teach a payload holder can be lowered by a coupling mechanism. Foggia further discloses “The main body of the UAV has sensors thereon, used to obtain first sensor data, and the payload holder preferably also has one or more sensors, used to obtain second sensor data… In use, after the payload holder has been at least partly lowered by the retractable delivery a coupling mechanism 122 for coupling to the payload 150” in [0059]; “through the use of an autopilot or flight controller configured for use with an inertial navigation system. For example, observed positioning based on signals received at a global position system (GPS) receiver onboard the UAV 100 can be combined with data received from motion sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs) ) onboard the UAV 100 to resolve an accurate position and/or orientation of the UAV 100 at any given time, relative to any given point of reference in [0065]; “the delivery mechanism includes a motorized retractable cable with some type of coupling mechanism configured to detachably couple to the payload 150. For example, the detachable coupling mechanism may include a mechanical coupling element, a magnetic coupling element, an adhesive coupling element” in [0066]; “The delivery mechanism 1306 may also include a payload holder 121 comprising a detachable coupling for securing and releasing a payload 150… The payload holder 121 may be connected to the extendable tether for delivering the payload 150 to the delivery surface 230 when the main body of the UAV is in flight” in [0187]; see also Fig 1A below

    PNG
    media_image2.png
    667
    434
    media_image2.png
    Greyscale
);
a camera at least partially within the housing, the camera capturing one or more images of a property while the housing is removably physically coupled to the UAV in the coupled state (Loveland discloses imaging system in [0036, 0039, 0041, 0044, 0071, 0110, 0116]. Foggia further discloses “The main body of the UAV has sensors thereon, used to obtain first sensor data, and the payload holder preferably also has one or more sensors, used to obtain second sensor data” in [0015]; “Such sensors, mounted on the payload holder may for example include a depth scanning or three dimensional surface sensor, for example a LIDAR camera, to survey and determine one or more characteristics of a candidate delivery surface, and/or objects in the proximity of the candidate delivery surface” in [0164]);
a battery within the housing, wherein, while the housing is removably physically coupled to the UAV in the coupled state, the battery provides power to at least the positioning receiver, the camera, and a processor (Foggia discloses “The payload sub-system provided to the payload holder may receive power from a battery housed in the payload holder or via a powerline from the main body of the UAV 150 (e.g., a powerline integral to the extendable tether)” in [0159]; “Such sensors, mounted on the payload holder” in [0164]);
a memory at least partially within the housing, the memory storing instructions; and the processor at least partially within the housing, the processor executing the instructions, wherein the processor executes at least a subset of the instructions while the housing is removably physically coupled to the UAV in the coupled state (Loveland, [0099]. Foggia discloses any time of sensors on the payload in [0164]), wherein execution of the instructions causes the processor to:
identify, based on the positioning information, one or more locations of the positioning receiver along a flight path about at least a portion of the property corresponding to capture of the one or more images of the property (Loveland discloses “a UAV may be programmed to capture images at a distance of five feet from the structure. The proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may capture sensor data in response to the signal” in [0071]; see also [0120, 0143]. Foggia also discloses “LIDAR may be used to scan the physical environment to produce real-time or near-real-time 2D or 3D "images" of the physical environment. Computer vision techniques for feature 
update the flight path of the UAV about at least the portion of the property at least in part by generating navigation information based on at least a subset of the positioning information and sending the navigation information to the UAV (see above “Response to Arguments”),
generate a three-dimensional representation of the property based on the one or more images and the one or more locations (Loveland discloses “the UAV may also position itself at various altitudes and angles relative to the roof to collect oblique images at one or more heights and/or relative to each face of the roof” in [0041]; “a three-dimensional representation of the roof may be visualized on a computing device” in [0095]. Foggia, [0092, 0164]),
identify one or more defects of the property using the three-dimensional representation of the property (Loveland discloses “to identify the height of the objects and/or physical damage” in [0074]; “the system may utilize computer vision in combination with a library of images for identifying properties, characteristics of properties, problems, defects, damage, unexpected issues, and the like” in [0088]; computer vision by a 3D representation of the roof in [0095], see also [0126]. Foggia, [0103, 0110]), and
generate a report identifying at least the one or more defects of the property (Loveland discloses “This disclosure generally relates to systems and methods for autonomous analyses, inspections, reporting, and remediation estimates for structures and other property” in [0002]; “generating patch scans with detailed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland with the teaching of Foggia so as to provide one or more mechanical coupling to allow the corresponding carrier to be attached and/or detached, and provide power to the components on the payload from a battery housed in the payload holder or via a powerline from the main body of the UAV (Foggia, [0066, 0159]).

As to Claim 2, Loveland in view of Foggia teaches the payload device of claim 1, wherein identifying the one or more defects of the property using the three-dimensional representation of the property includes identifying a match between at least a portion of the three-dimensional representation of the property and one or more stored media assets depicting one or more known defects (Loveland discloses “the extraction of high-dimensional data from captured images (optical, infrared, and/or ultraviolet)” in [0089]; “High-dimensional data is more than mere three-dimensional image capture (i.e., more than simple stereoscopic imaging)” in [0090]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092].)

 Claim 3, Loveland in view of Foggia teaches the payload device of claim 2, wherein execution of the instructions causes the processor to further identify one or more categories of defect that describe a first defect of the property of the one or more defects in the property by identifying that the one or more categories of defect are included in information associated with at least a first stored media asset of the one or more stored media assets, wherein identifying the match includes identifying a match between the first defect in the property and the first stored media asset, wherein generating the report includes identifying the one or more categories of defect in the report (Loveland discloses “The patch scan analysis may identify damage, assess the severity of the damage, identify colors, materials, etc… Rather, the severity of the damage may be categorized based on material type and be objectively associated with a loss of life expectancy, reduced structural integrity, water permeability, loss in insulation qualities, loss of reflective qualities, and/or an objective loss of aesthetic appeal (e.g., a percentage of pixels mismatched as compared to an undamaged portion of the roof)” in [0052]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092]; “generating patch scans with detailed analysis of defects, damage, and/or other anomalies” in [0116].)

As to Claim 4, Loveland in view of Foggia teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored images depicting the one or more known defects (Loveland discloses “the system may utilize computer vision in combination a library of images for identifying properties, characteristics of properties, problems, defects, damage, unexpected issues, and the like” in [0088]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092].)

As to Claim 5, Loveland in view of Foggia teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored three-dimensional models depicting the one or more known defects (Loveland discloses “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092]; “The three-dimensional model 1020 may be used to explain the extent of damage and or as evidence of the accuracy of the assessment… Alternatively, a digitally rendered model of the entire structure and/or roof may be developed that includes the damage marks and/or patch scan boundaries” in [0146].)

As to Claim 6, Loveland in view of Foggia teaches the payload device of claim 1, further comprising a range detection sensor that detects one or more distances between the UAV and one or more portions of the property, wherein generating the three-dimensional representation of the property is also based on the one or more distances (Loveland discloses “positioning the UAV a predefined distance from the surface of the roof” in [0057]; “a UAV may be programmed to capture images at a distance of five feet from the structure” in [0071]; “a loop scan may be used to take a 

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.
Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.

Claim 19 recites similar limitations as claim 1 but in a computer readable storage medium form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, Loveland in view of Foggia teaches the payload device of claim 1, wherein generating the three-dimensional representation of the property is based on one or more above-ground images of the one or more images, the one or more above-ground images depicting an above-ground portion of the property, wherein the three-dimensional representation of the property includes a representation of the above-ground portion of the property (Loveland discloses “a UAV may be programmed to capture images at a distance of five feet from the structure. The proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may capture sensor data in 

As to Claim 23, Loveland in view of Foggia teaches the payload device of claim 1, wherein the housing removably couples to the second coupling mechanism of the UAV using the first coupling mechanism at a point along a flight path of the UAV, wherein the point is after a start of the flight path and before an end of the flight path (Foggia, Fig 1-2).

As to Claim 24, Loveland in view of Foggia teaches the payload device of claim 1, wherein execution of the instructions causes the processor of the payload device to:
generate the path about at least the portion of the property based on at least one of: the positioning information, the one or more images of the property, or the three-dimensional representation of the property; and transmit the flight path to the UAV to cause the UAV to fly along the flight path (Loveland discloses “The UAV roof analysis system may also use the nadir image to generate a flight pattern or adjust a predefined flight pattern to ensure accuracy and uniformity” in [0047], see also Fig 2-6. Foggia also discloses “the delivery location (e.g., as determined based on a mailing address) may be input into a navigation computer to generate a flight plan involving planned flight along one or more predetermined or ad hoc flight routes… The 

As to Claim 25, Loveland in view of Foggia teaches the payload device of claim 1, wherein, in the coupled state, a first electrical connector of the first coupling mechanism of the housing and a second electrical connector of the second coupling mechanism of the UAV are coupled to one another, wherein the processor is coupled to send the navigation information to the UAV through the first electrical connector and the second electrical connector while the first electrical connector and the second electrical connector are coupled to one another in the coupled state (Foggia teaches a first coupling mechanism between a delivery mechanism 120 and main body of UAV, and a second coupling mechanism between the delivery mechanism 120 and payload 150 as shown in Fig 1A; “One or more of the aforementioned techniques as well as other techniques not mentioned (e.g., electromechanical impulse received through the tether) may be applied in combination to verify that the payload 150 is in contact with the delivery surface 230” in [0144]; “The payload holder may be connected to the end of the extendable tether such that payload holder can be lowered from the main body of the UAV 150 towards a delivery surface 230” in [0159]; “the control surfaces 1304 may include means for adjusting the control surfaces such as electronic motors, cable pulley systems, or hydraulic systems” in [0186]; “The delivery mechanism 1306 may also include a payload holder 121 comprising a detachable coupling for securing and releasing a payload 150. In some tether controller for controlling a state of extension of the extendable tether” in [0187]; see also Fig 2 for “coupled state”.)

As to Claim 26, Loveland in view of Foggia teaches the payload device of claim 1, wherein, in the coupled state, a first electrical connector of the first coupling mechanism of the housing and a second electrical connector of the second coupling mechanism of the UAV are coupled to one another, wherein power is conveyed between the battery and a second battery of the UAV through the first electrical connector and the second electrical connector while the first electrical connector and the second electrical connector are coupled to one another in the coupled state (Foggia discloses “The payload sub-system provided to the payload holder may receive power from a battery housed in the payload holder or via a powerline from the main body of the UAV 150 (e.g., a powerline integral to the extendable tether)” in [0159]; “One or more of the aforementioned techniques as well as other techniques not mentioned (e.g., electromechanical impulse received through the tether) may be applied in combination to verify that the payload 150 is in contact with the delivery surface 230” in [0144]; “The payload holder may be connected to the end of the extendable tether such that payload holder can be lowered from the main body of the UAV 150 towards a delivery surface 230” in [0159]; “the control surfaces 1304 may include means for adjusting the control surfaces such as electronic motors, cable pulley systems, or hydraulic systems” in [0186]; “The delivery mechanism 1306 may also include a payload holder 121 comprising a detachable coupling for securing and tether controller for controlling a state of extension of the extendable tether” in [0187]; see also Fig 2 for “coupled state”.)


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Zakhor et al. (US 2009/0110267).
As to Claim 7, Loveland in view of Foggia teaches the payload device of claim 1, wherein execution of the instructions causes the processor to further: 
generate a texture for the three-dimensional representation of the property based on the one or more images of the property (Loveland discloses “This disclosure also provides systems and methods for three-dimensional modeling, visualizing damage assessments (e.g., via patch scans of sample regions), determining roofing materials, and producing systematic and uniform remediation estimates” in [0035]; see also Fig 9, 11 and 15. Loveland doesn’t explain how to generate a texture for 3D model. Zakhor further teaches automated texture mapping system for 3D models in Abstract), and
apply the texture to the three-dimensional representation of the property, wherein identifying the one or more defects of the property uses the three-dimensional representation of the property with the texture applied (Loveland discloses “The UAV may also detect inconsistencies 930, such as a depression or bulge, in the shingles on the roof” in [0142]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Zakhor so as to map texture onto a 3D model based on an aerial image to get a textured 3D model (Zakhor, Abstract).

Claim 16 is rejected based upon similar rationale as Claim 7.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Lee et al. (US 2018/0069838).
As to Claim 8, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Lee further teaches following limitations:
generate a key pair comprising a private key and a public key (Lee discloses “The CA issues 1173 a private key and key ID to the camera. The privacy management system downloads 1174 the public key for the camera and associates the camera's public key with the operator's account” in [0114], see also [0101]),
generate a hash digest of a first image of the one or more images (Lee discloses “These identifiers may be protected by having a hash function applied to the SceneMarks and having a chaining mechanism to chain hashes from multiple SceneMarks into a single hash. The integrity of the hash result should be protected by using a known cryptographic signature technique” in [0059]),
encrypt the hash digest using the private key, generate an encrypted digital signature that includes the hash digest encrypted using the private key (Lee discloses “Encryption Keys that are used to encrypt any output generated by the user. These should also be encrypted by the user's unique key. In one approach, the user's public key is used to encrypt contents of the rights object, for example the Decryption Keys contained in the rights object. The privacy management system's private key is used to generate the digital signature. The privacy management system's public key is used to verify the signature on the rights object. These keys are managed using a standard public key infrastructure” in [0101]),
verify that the first image is genuine by decrypting the encrypted digital signature using the public key to retrieve the hash digest and by verifying that the hash digest corresponds to a newly generated hash digest of the first image (Lee discloses “That is, if the encrypted SceneMark is tampered with, the decryption of the tampered SceneMark results in an inconsistency in the data in the SceneMark or in the format of the SceneMark. This inconsistency can be used to detect that the SceneMark has been tampered with.” In [0059]; see also [0102]); and transmit the public key (Lee, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Lee so as to achieve more sophisticated security measures for networked sensor devices and the resulting data and more flexibility and ease in setting those security measures (Lee, [0006]).

 Claim 9, Loveland in view of Foggia and Lee teaches the payload device of claim 8, wherein execution of the instructions causes the processor to further:
encrypt metadata associated with the first image with the private key, wherein the encrypted digital signature also includes metadata (Loveland discloses “the UAV roof analysis system may use three or more images and metadata associated with those images… Each image may have metadata associated with it including GPS coordinates, altitude, and proximity to the house” in [0079]. Lee further discloses “Security can also be applied to other data derived from the SceneData, such as MetaData and SceneMarks” in [0008]; “Keys #3 and #4 encrypt higher level data, such as meta data” in [0082]; see also [0059, 0101-0102]).

Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Colombo et al. (US 2020/0142090).
As to Claim 21, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Colombo further teaches wherein generating the three-dimensional representation of the property is based on one or more underground images of the one or more images, the one or more underground images depicting an underground portion of the property, wherein the three-dimensional representation of the property includes a representation of the underground portion of the property (Foggia further discloses “Such sensors, mounted on the payload holder may for example include a depth scanning or three dimensional surface sensor, for example a LIDAR camera, to survey and determine one or more characteristics of a candidate delivery surface, and/or objects in the proximity of the candidate delivery surface” in [0164]. Colombo further discloses “a ground-penetrating radar (GPR) system configured to transmit radar signals directed toward the ground surface and receive radar signals reflected off underground geological structures” in [0006]; “a method of detecting subterranean formations includes positioning, by an unmanned aerial vehicle (UAV)” in [0007]; “The receiver UAVs 720a-720/ and the transmitter UAV 701 move to various additional predetermined locations to obtain a collection of measurements to generate a three-dimensional (XYZ) model of structures under the surveyed area” in [0063].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Colombo so as to apply a GPR sensing system to detect subterranean structures by an UVA at a predetermined position above a ground surface (Colombo, [0007]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Foggia and Rancourt et al. (US 2020/0182310).
As to Claim 22, Loveland in view of Foggia teaches the payload device of claim 1. The combination of Rancourt further teaches wherein the payload device further comprises a first landing  mechanism that is distinct from a second landing mechanism of the UAV (Loveland discloses “landing gear of the UAV” in [0136]. Wang further discloses “The multiple gimbals and/or payloads may be provided between the legs of the landing stand. The multiple gimbals and/or payloads may be laterally between the legs of the landing stand” in [0117]. Foggia also discloses a landing platform on a boat at sea in [0080]. Rancourt further discloses “one or multiple arms may be used as landing gear while one or multiple arms may be used for payload or tool manipulation” in [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland and Foggia with the teaching of Rancourt so as to maintain the payload in stable and land at an accurate location (Rancourt, [0070]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612